Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Chinh Pham, M.D.,
(NPI: 1619148715),
Petitioner,
v.
Centers for Medicare & Medicaid Services.

Docket No. C-13-1014
ALJ Ruling No. 2014-2

Date: October 25, 2013

DISMISSAL

Petitioner, Chinh Pham, challenges the effective date of his participation in the Medicare
program. The Centers for Medicare & Medicaid Services (CMS) moves to dismiss his
appeal. CMS argues that Petitioner has no right to a hearing before an administrative law
judge (ALJ), because he has not obtained a reconsidered determination.

For the reasons set forth below, I grant CMS’s motion and dismiss this case pursuant to
42 CFR. § 498.70(b).

Background

Petitioner is an emergency room physician and member of the Oakbend Medical Group.
In applications (CMS-855R) dated October 9, 2012 and December 27, 2012, he applied
for enrollment in the Medicare program and asked that his benefits be reassigned to the

group practice. CMS Exs. 1-2. Apparently, other members of the practice filed similar
applications at about the same time.
In a letter dated May 17, 2013, the Medicare contractor, Novitas Solutions, Inc., advised
Petitioner that his enrollment application had been approved with an effective date of
September 15, 2012. The notice advised him that, if he disagreed with the established
effective date, he could request reconsideration before a contractor hearing officer. It
warned that “[fJailure to timely request a reconsideration is deemed a waiver of all rights
to further administrative review.” CMS Ex. 3. Petitioner did not request reconsideration.

Apparently, one of Petitioner’s medical group colleagues, Ian Smalling, NP, had earlier
received a similar letter approving his Medicare application. He disagreed with the
effective date and requested reconsideration on January 15, 2013, which was well before
the contractor issued its initial determination on Petitioner’s application. CMS Ex. 4.
Petitioner (along with other members of the medical practice) attempted to join Mr.
Smalling’s reconsideration request. However, Petitioner could not then validly request
reconsideration, because the contractor had not issued an initial determination. See 42
C.F.R. §§ 498.5(d)(1); 498.5(1)(1); 498.22, and discussion below.

In a letter dated May 17, 2013, the contractor’s hearing specialist issued its reconsidered
determination in Mr. Smalling’s case. CMS Ex. 5. Although the letter refers to similar
initial determinations issued to other members of the practice, it states that “‘a formal
decision is not rendered in this letter for [those] providers.” CMS Ex. 5 at 1.

In a letter dated June 20, 2013, Petitioner requested an ALJ hearing to challenge the
effective date of his enrollment. CMS now moves to dismiss that hearing request.

Discussion

To receive Medicare payments for services furnished to program beneficiaries, a
Medicare supplier must be enrolled in the Medicare program. 42 C.F.R. § 424.505. To
enroll in Medicare, a prospective supplier must complete and submit an enrollment
application. 42 C.F.R. §§ 424.510(d)(1); 424.515(a). When CMS determines that a
supplier meets the applicable enrollment requirements, it grants him Medicare billing
privileges. For physicians, the effective date for billing privileges “is the /ater of the date
of filing” a subsequently approved enrollment application or “the date an enrolled
physician . . . first began furnishing services at a new practice location.” 42 C.F.R. §
424.520(d) (emphasis added).

CMS’s determination as to the effective date of enrollment is an “initial determination”
that is subject to review under the procedures set forth in 42 C.F.R. Part 498. 42 C.F.R.
§§ 498.3(1), (b)(15). An initial determination is binding unless reconsidered or otherwise
reversed or modified. 42 C.F.R. § 498.20(b).

A supplier or prospective supplier dissatisfied with an initial determination may request
reconsideration by filing a written request within 60 days from receipt of the notice of the
initial determination. 42 C.F.R. §§ 498.5(d)(1); 498.5(1)(1); 498.22. If CMS (or its
contractor) receives a properly-filed request for reconsideration, it makes a reconsidered
determination affirming or modifying the initial determination. 42 C.F.R. § 498.24(c). A
supplier or prospective supplier dissatisfied with a reconsidered determination is entitled
to a hearing before an ALJ. 42 C.F.R. §§ 498.5(d)(2); 498.5(1)(2). The regulations do
not provide for a hearing in the absence of a reconsidered determination. Denise A.
Hardy, D.P.M., DAB No. 2464 at 4-5 (2012); Hiva Vakil, DAB No. 2460 at 4-5 (2012).

Petitioner criticizes the Medicare contractor for not including his claim in the Smalling
determination. I find this wholly without merit (and not reviewable by me). A Medicare
contractor is certainly free to consider individual applications individually.

Petitioner also claims that “[a]t no point were Petitioners informed by Novitas that they
needed to file separate and individual requests for reconsideration. ...” P. Resp. and
Opp. to CMS’s Motion to Dismiss at 2. This is not accurate. The contractor’s May 17
notice letter advised Petitioner that, unless he requested reconsideration of that
determination, he waived all rights to further administrative review.

Finally, Petitioner argues that “[w]hile Novitas was aware of the consolidated request for
reconsideration, Novitas failed to send proper notice to [Petitioner’s counsel] of the
different letters and notices addressed to the rest of the providers.” P. Supp. Resp. and
Opp. at 2. Petitioner’s counsel argues that if he received notice (which his client actually
did, see CMS Ex. 3, at 1), he would have filed a separate reconsideration request on
Petitioner’s behalf. That argument is not properly before me, but should have been made
to Novitas, pursuant to 42 C.F.R. § 498.22(d), which permits CMS or its contractor to
extend the time for filing a reconsideration request.

I am authorized to dismiss a hearing request if the party requesting review does not have
aright to a hearing. 42 C.F.R. § 498.70(b).

Conclusion

Because neither CMS nor its contractor issued a reconsidered determination in this case,
Petitioner does not have a right to an ALJ hearing. I therefore dismiss his hearing request
pursuant to 42 C.F.R. 498.70(b).

/s/
Carolyn Cozad Hughes
Administrative Law Judge

